06/27/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  May 10, 2022 Session

             JONATHAN GUTIERREZ v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                  No. 2008-A-505     Cheryl A. Blackburn, Judge
                     ___________________________________

                            No. M2021-00298-CCA-R3-PC
                        ___________________________________

The Petitioner, Jonathan Gutierrez, appeals the Davidson County Criminal Court’s denial
of his post-conviction petition, seeking relief from his convictions of first degree
premeditated murder and four counts of aggravated assault and resulting effective sentence
of life plus sixteen years. On appeal, the Petitioner contends that he received the ineffective
assistance of counsel because trial counsel failed to file a motion to suppress statements he
made in response to a custodial interrogation after he had invoked his right to remain silent
and because trial counsel failed to intervene when he made incriminating statements during
an interview for a television show. After review, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN W. CAMPBELL, SR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Duffy Cassidy, Nashville, Tennessee, for the appellant, Jonathan Gutierrez.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Megan M. King,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

       In February 2008, the Davidson County Grand Jury indicted two men and the
Petitioner, who was seventeen years old, for one count of first degree premediated murder
and four counts of aggravated assault. State v. Jonathan Gutierrez, No. M2015-01235-
CCA-R3-CD, 2017 WL 2274644, at *1 (Tenn. Crim. App. May 24, 2017), perm. app.
denied, (Tenn. Sept. 21, 2017). The Petitioner was tried separately from his codefendants
in January 2011. Id.

        The proof at trial showed that the Petitioner was a member of Brown Pride, a
Mexican street gang, and that nineteen-year-old Lorenzo Garcia was a member of South
13, a rival gang also known as “‘Surenos.’” See id. at *1, 5. About 4:00 a.m. on August
26, 2007, Mr. Garcia drove by the Petitioner’s house in a white Ford Mustang. Id. Mr.
Garcia’s fifteen-year-old girlfriend was sitting in the front passenger seat, and three teenage
girls were sitting in the back seat. Id. at *3.

        As the Mustang passed the Petitioner’s house, one of the girls in the back seat saw
the Petitioner outside. Id. at *4. The girl knew the Petitioner, called his name, and yelled
a disparaging remark to him. See id. The Petitioner and three fellow gang members got
into a white Ford Escape, and the girl looked back and saw the Escape pull out from the
Petitioner’ s house. Id. at *2, 4. The driver of the Escape caught up to the Mustang, and
the Petitioner, who was sitting in the rear passenger seat of the Escape, passed his gun to
the front passenger. Id. The front passenger fired three or four shots at the Mustang, but
none of the bullets hit the car. Id. The chase ended up on Interstate 65, and the front
passenger passed the gun back to the Petitioner. Id. The Petitioner said that “‘he had one
left’” and fired a final shot at the Mustang as the Escape passed the Mustang’s driver’s
side. Id. The bullet struck and killed Mr. Garcia. See id.

       Detectives spoke with the girls in the Mustang, which led the detectives to the
Petitioner. Id. at *5. Detective Brad Corcoran of the Metropolitan Nashville Police
Department (“MNPD”) participated in the Petitioner’s arrest on the day of the shooting and
asked him where the gun was located. Id. at *6. The Petitioner initially said he threw the
gun into a river but then told Detective Corcoran that “he had put the gun in the tree line
behind his house.” Id. Detective Corcoran walked behind the Petitioner’s house and found
two guns and a couple of gun magazines underneath a five-gallon bucket. Id. One of the
guns was a nine-millimeter semi-automatic pistol. Id. Analysis of a bullet jacket recovered
from Mr. Garcia’s body during his autopsy showed that the bullet jacket was fired through
the barrel of the nine-millimeter pistol. Id.

        On May 13, 2009, the Petitioner gave a video-recorded interview for the
“Gangland” television show. Id. at *4. The State played portions of the interview for the
jury, and this court summarized the interview in its direct appeal opinion of the Petitioner’s
convictions as follows:

       [T]he [Petitioner], wearing clothing that appeared to be an orange prison
       jumpsuit, stated that he loved his fellow gang members like brothers[,] and
       that he hid what he did in the gang from his mother. He said that Brown
                                             -2-
       Pride “beefed” with Surenos anytime they saw each other and that “I always
       have my gun on me, any point in time.” The [Petitioner] said that Surenos
       members shot at his house twice and that Brown Pride members retaliated
       for the shootings.

              The interviewer asked the [Petitioner] about the shooting in this case,
       and the [Petitioner] said he and his friends had just pulled into his driveway
       when the other car drove by his house. The [Petitioner] stated that the people
       in the other car “just started disrespecting us, saying all kinds of stuff” and
       that he did not know who was in the car. The interviewer asked, “What did
       you do then?” The [Petitioner] answered, “Did what we had to do.” He said
       that he was in a car with three other males and acknowledged that they
       “chased down” the other car. He stated that the other car “basically waited
       for us” and that no one in the other car shot at the car he was in. He then
       stated as follows:

                      Everything happened so quick. . . . How it look, like if
               it was in your position, you get behind me, I’m a gamer and
               you [in] a different gang. You get behind me. If I come to
               your house, roll up to you, of course you going to come at me.
               Me and my homeboys going to stop at a light and wait for you,
               huh? Soon as I stick my head out, what you going to think?
               You going to think I’m fixing to shoot you. So things happen.

              The [Petitioner] said that he did not know “that guy,” meaning Lucio
       Garcia, and that the females in the car were “hood rats.” The interviewer
       asked if the [Petitioner] had his gun at the time of the incident, and he said
       no. He acknowledged that he thought the people in the other car were going
       to harm him.

Id. at *4-5.

       At the conclusion of the proof, the jury convicted the Petitioner of the first degree
premeditated murder of Mr. Garcia and one count of aggravated assault for each girl riding
in the Mustang. Id. at *7. The trial court sentenced him to life for the murder conviction
and four years for each aggravated assault conviction and ordered that he serve the
sentences consecutively. Id. This court affirmed the Petitioner’s convictions and effective
sentence of life plus sixteen years. Id. at *16.

       After our supreme court denied the Petitioner’s application for permission to appeal,
he filed a timely pro se petition for post-conviction relief, asserting that he received the
                                            -3-
ineffective assistance of counsel. Relevant to this appeal, the Petitioner claimed that trial
counsel was ineffective because trial counsel did not try to suppress the statements that led
to Detective Corcoran’s discovery of the nine-millimeter pistol and because trial counsel
failed to file a motion to suppress the Gangland interview; stipulated to the State’s use of
the “highly damaging, self-incriminating” interview; and failed to advise the Petitioner that
the State could use the interview at trial. The post-conviction court appointed counsel, and
post-conviction counsel filed an amended petition in which the Petitioner maintained that
trial counsel was ineffective for failing to file a motion to suppress his statements to
Detective Corcoran. The Petitioner also asserted that trial counsel was ineffective for
failing to intervene on his behalf during the Gangland interview.

        At the evidentiary hearing, trial counsel testified that the Petitioner’s family
contacted him after the Petitioner’s case was transferred to criminal court. Trial counsel
had represented the Petitioner and his relatives in other matters, so the Petitioner’s family
retained trial counsel to represent the Petitioner in this case. Trial counsel said that his first
meeting with the Petitioner occurred in court or at the jail across the street from the
courthouse and that they talked about the charges. Trial counsel had not seen discovery at
that time, so they did not talk about the details of the case. Trial counsel filed a motion for
discovery and received discovery from the Petitioner’s juvenile court attorney, and trial
counsel hired an investigator, Patrick Wells, to assist with the Petitioner’s case.

       Trial counsel testified that he did not give a copy of the discovery materials to the
Petitioner, explaining that it was his practice not to give discovery to a client in jail because
he did not want the client discussing the case with other inmates who could use that
information against the client. However, Mr. Wells may have shown a copy of discovery
to the Petitioner.

       Post-conviction counsel showed three “supplement reports” to trial counsel. The
reports were written by MNPD Detectives David Achord, Mark Anderson, and Brad
Corcoran, all of whom investigated the August 26, 2007 shooting. Trial counsel said that
he did not remember seeing the reports previously but that the reports probably were in the
discovery materials. According to the reports, the detectives learned from the girls in the
Mustang that the Petitioner was involved in the shooting. The detectives went to the
Petitioner’s house on the morning of the incident, asked if he would go voluntarily to the
“south precinct,” and transported him to the police department. The Petitioner received
Miranda warnings and signed a waiver of rights form, and Detectives Achord and
Anderson began questioning him while Detective Corcoran “monitored” the interview.
When the detectives confronted the Petitioner about an inconsistent statement he had made,
the Petitioner invoked his right to remain silent, and the detectives stopped the interview.



                                              -4-
        According to Detective Corcoran’s report, the Petitioner was later “taken to juvenile
to be booked.” Prior to the Petitioner’s being transported, Detective Corcoran asked him
to reveal the location of the gun used in the shooting. At first, the Petitioner claimed he
threw the gun into a river. However, Detective Corcoran told the Petitioner “that was not
true,” so the Petitioner “dropped his head and said the weapon was in the tree line in the
back yard of his home under a white bucket.” About 2:00 p.m., Detective Corcoran went
to the Petitioner’s house. The detective found a white bucket in the tree line behind the
house and found the gun under the bucket. According to Detective Achord’s report, he
interviewed the Petitioner’s mother after the Petitioner’s police interview. The Petitioner’s
mother gave Detective Achord consent to search her residence and signed a consent form.
Detectives went to the house and found the firearm under an overturned white bucket in
the back yard.

        Trial counsel testified that he remembered Detective Corcoran was not present for
the first part of the Petitioner’s police interview and that Detective Corcoran also may not
have been present “towards the end” of the interview. The Petitioner’s police interview
was video recorded, and trial counsel watched the video as part of trial preparation. Trial
counsel said the Petitioner’s invocation of his right to remain silent in the supplemental
reports was consistent with the video.

        Trial counsel testified that the reports were “summaries” and that “I don’t ever look
at reports as the bible of what happened.” Nevertheless, trial counsel acknowledged that
Detective Corcoran’s report appeared to show that the detective questioned the Petitioner
about the firearm after the Petitioner had invoked his right to remain silent. Trial counsel
explained that the Petitioner’s conversation with Detective Corcoran occurred “later in the
day when they decided to charge him” and that the conversation did not “pop up as an
issue” for a motion to suppress because the Petitioner “voluntarily” spoke with Detective
Corcoran. Trial counsel said that the Petitioner “started saying things about throwing the
gun in the river” and that “it was like a consensual conversation at that point.” Trial counsel
stated, though, that “looking back at it, you, know, now, I guess someone could say hey,
maybe that’s a suppressible issue.” Post-conviction counsel introduced the supplemental
reports into evidence.

       Trial counsel testified that at some point, producers from the Gangland television
show contacted him and asked if the Petitioner “would be willing to sit down and talk to
them” about his gang affiliation. Trial counsel asked the Petitioner “if he wanted to do it
and if he’d be willing to do it,” and the Petitioner said yes. Trial counsel said that he set
up “certain ground rules” with the producers prior to the interview and that the interviewer
was not supposed to ask the Petitioner anything about the shooting. The producers wanted
the Petitioner to answer questions about his upbringing and relatives, and trial counsel and

                                             -5-
the Petitioner talked about some of the questions the interviewer was going to ask during
the interview.

        Trial counsel testified that the interview occurred at the jail and that he was present
for the entire interview. After the interview was “supposed to have been over,” trial
counsel was talking with some of the producers while the interviewer was talking with the
Petitioner to get some “out take shots.” Trial counsel said that he overheard “something
that sounded familiar,” that he “keyed back in” to what the Petitioner was saying, and that
he realized the interviewer and the Petitioner were “off the path.” Trial counsel tried to
signal “stop talking, stop talking” to the Petitioner, but the Petitioner could not see him due
to the spotlights shining on the Petitioner. Trial counsel told the producers that “we’re not
supposed to be talking about any of this,” so the producers stopped the interview. A law
firm later tried to prevent the State from using the outtakes in court, and the situation
became “[a] bit of a circus.”

       Trial counsel acknowledged that according to jail records, he visited the Petitioner
only one time. Trial counsel disputed the accuracy of the records, noting that he met with
the Petitioner in jail when the Petitioner’s family retained him and that he was present for
the Petitioner’s Gangland interview in jail. Trial counsel said that jail employees may not
have logged all of his visits to the Petitioner and that he thought he met with the Petitioner
two more times in jail. The State made a forty-year plea offer, and trial counsel conveyed
the offer to the Petitioner before the case was set for trial. The Petitioner turned down the
offer.

       On cross-examination, trial counsel testified that he was licensed to practice law in
July 2011 and that at least ninety-five percent of his practice involved criminal defense. In
addition to speaking with the Petitioner in jail, trial counsel spoke with the Petitioner when
the Petitioner appeared in court. Trial counsel and the Petitioner discussed the State’s proof
and possible defenses, and Mr. Wells met with the Petitioner several times. Trial counsel
told the Petitioner before the Gangland interview not to discuss the facts of his case, and
the Petitioner understood that he was not to discuss the shooting. The trial court ruled that
the Gangland interview was admissible at trial, so trial counsel requested a continuance to
reassess his trial strategy.

       The Petitioner testified that the police arrested him on August 26, 2007, and that he
had been incarcerated since his arrest. The Petitioner knew trial counsel “personally” at
the time of his arrest, so the Petitioner’s family retained trial counsel to represent the
Petitioner. Their first meeting occurred in court and lasted “[n]o more than five minutes.”
The Petitioner talked with trial counsel in court “[s]ometimes,” but they never discussed
the details of the Petitioner’s case. Petitioner said trial counsel’s “secretary” delivered a
copy of the discovery materials to the Petitioner in jail, but the Petitioner and trial counsel
                                             -6-
never went over the materials. At first, the Petitioner said he did not remember trial
counsel’s ever meeting with him in jail. However, the Petitioner subsequently
acknowledged that trial counsel met with him in jail the night before trial and that trial
counsel was present for the Gangland interview.

       The Petitioner testified that he asked trial counsel the night before trial if the State
ever made a plea offer. Trial counsel told the Petitioner for the first time about the forty-
year offer. The Petitioner said he turned down the offer because “it was a lot of years” and
because he “was not ready for it.”

        The Petitioner testified that a detective from the police department’s Gang Unit
approached him about a Gangland interview. The producers of the television show wanted
to talk with the Petitioner about his life and about his being involved in a gang. The
Petitioner told the detective that he did not want to participate in the interview and that he
“would not talk” unless his attorney was present. The Petitioner said, “That was the end
of it. I walked off.”

        The Petitioner testified that the detective later approached him again about a
Gangland interview. The Petitioner told the detective that he would only participate if his
attorney was present. On the day of the interview, the Petitioner asked trial counsel if it
was “right for [him] to do the interview.” Trial counsel “was like yeah” and told the
Petitioner to talk about his life and how he grew up. They did not discuss anything else,
and trial counsel did not tell the Petitioner what to do if the producers asked about the facts
of his case. However, the Gang Unit detective who was present for the interview told the
Petitioner not to talk about the shooting, and it was the Petitioner’s understanding that the
interviewer was not going to ask him about the case.

        The Petitioner testified that the Gangland interview occurred in a small room and
that trial counsel, the producers, the Gang Unit detective, and a sheriff’s officer were
present. The room was dark, but the Petitioner could see trial counsel. While the Petitioner
was giving the interview, trial counsel was talking with the Gang Unit detective. The
interviewer asked the Petitioner about his case. The Petitioner told the interviewer to go
to the next question, but the interviewer kept asking about the shooting. The Petitioner did
not try to get trial counsel’s attention, and trial counsel did not indicate that the Petitioner
should stop talking, so the Petitioner gave “a general answer.” The Petitioner was eighteen
years old at the time of his interview and knew “[z]ero” about the law. Post-conviction
counsel asked why he kept answering the interviewer’s questions about the shooting, and
the Petitioner stated, “Well, I felt like, I looked over at [trial counsel], he ain’t saying
nothing, so I felt like it didn’t matter[.]” The Petitioner later learned the State wanted to
use his interview at trial, and the Petitioner felt “[b]etrayed” because he trusted trial
counsel. The Petitioner said that he and trial counsel never discussed the defense’s theory
                                             -7-
of the case or trial strategy and that he knew “[n]othing” about his case on the first day of
trial.

       On cross-examination, the Petitioner initially testified that he spoke with trial
counsel’s investigator, Mr. Wells, one time. He then acknowledged that he met with Mr.
Wells twice. Trial counsel was present for the Gangland interview, but trial counsel never
told the Petitioner to stop talking during the interview.

        On December 18, 2020, the post-conviction court entered an order denying the
petition. Regarding the Petitioner’s claim that trial counsel was ineffective for failing to
file a motion to suppress his statements about the location of the firearm, the post-
conviction court concluded that “given that the police knew the incident began at the
Gutierrez residence and [that the Petitioner’s mother] gave consent to search her vehicle
and residence, the police would have inevitably discovered the firearm, which was in the
backyard covered by a bucket.” The post-conviction court also concluded that the
Petitioner failed to show deficient performance because he was supposed to “incorporate a
motion to suppress within the proof presented at the post-conviction hearing” and that he
failed to show prejudice because the evidence against him was “substantial.” As to the
Petitioner’s Gangland interview, the post-conviction court concluded that even if trial
counsel was deficient for allowing the Petitioner to take part in the interview, the Petitioner
failed to demonstrate prejudice because the evidence at trial established that he participated
in the shooting. Accordingly, the post-conviction court denied the petition for post-
conviction relief. The Petitioner appeals the denial of the petition.

                                        ANALYSIS

      Initially, we note that the Petitioner’s brief does not comply with Tennessee Rule of
Appellate Procedure 27(a)(6), which provides that an appellate brief “shall” contain “[a]
statement of facts, setting forth the facts relevant to the issues presented for review with
appropriate references to the record.” The statement of facts in the Petitioner’s brief states,

              The facts stated in the opinion of the Post-Conviction Court in the case
       sub judice are substantially correct. The [Petitioner] will not restate the facts
       pursuant to Rule 27(a)(6), Tennessee Rules of Appellate Procedure. A copy
       of opinion of the Post-Conviction Court is attached hereto and incorporated
       herein by reference.

We remind post-conviction counsel that a statement of facts and citations to the record are
helpful to this court in discerning the issues. Although post-conviction counsel deliberately
disregarded Rule 27, we will address the Petitioner’s ineffective assistance of counsel
claims.
                                             -8-
       The Petitioner contends that trial counsel was ineffective for failing to file a motion
to suppress the statements he made to Detective Corcoran about the location of the firearm.
He asserts that the suppression motion was “plainly meritorious” because he made the
statements during a custodial interrogation after he had invoked his right to remain silent.
The Petitioner further asserts that the post-conviction court erred by relying on the
inevitable discovery doctrine to deny his petition for post-conviction relief because the
proof does not show that Detective Corcoran would have discovered the weapon without
the Petitioner’s statements. The State argues that the post-conviction court properly denied
the petition. We agree with the State.

       Post-conviction relief “shall be granted when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. The
petitioner bears the burden of proving factual allegations by clear and convincing evidence.
Tenn. Code Ann. § 40-30-110(f). When an evidentiary hearing is held in the post-
conviction setting, the findings of fact made by the court are conclusive on appeal unless
the evidence preponderates against them. See Wiley v. State, 183 S.W.3d 317, 325 (Tenn.
2006). When reviewing factual issues, the appellate court will not reweigh the evidence
and will instead defer to the post-conviction court’s findings as to the credibility of
witnesses or the weight of their testimony. Id. However, review of a post-conviction
court’s application of the law to the facts of the case is de novo, with no presumption of
correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective
assistance of counsel, which presents mixed questions of fact and law, is reviewed de novo,
with a presumption of correctness given only to the post-conviction court’s findings of fact.
See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461
(Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that the same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland standard
is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s

                                            -9-
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The reviewing court must indulge a strong presumption that the conduct of counsel falls
within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690, and
may not second-guess the tactical and strategic choices made by trial counsel unless those
choices were uninformed because of inadequate preparation. See Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982).

        Ordinarily, the prejudice prong of the Strickland test is satisfied by showing a
reasonable probability, i.e., a “probability sufficient to undermine confidence in the
outcome,” that “but for counsel’s unprofessional errors, the result of the proceeding would
have been different.” 466 U.S. at 694. Recently, though, our supreme court determined
that when a petitioner raises an ineffective assistance of counsel claim based on counsel’s
failure to file a motion to suppress, Kimmelman v. Morrison, 477 U.S. 365 (1986), defines
the appropriate standard for prejudice. Tommie Phillips v. State, --- S.W.3d ---, No.
W2019-01927-SC-R11, 2022 WL 2092796, at *8 (Tenn. June 10, 2022). Specifically, to
demonstrate prejudice under Kimmelman, a petitioner must show a meritorious suppression
claim and a reasonable probability that the outcome of the proceedings would have been
different if the evidence at issue had been excluded. Id. Accordingly, in such cases,
Tennessee courts are to utilize the following three-prong test for determining whether the
petitioner is entitled to post-conviction relief:

       “(1) a suppression motion would have been meritorious; (2) counsel’s failure
       to file such motion was objectively unreasonable; and (3) but for counsel’s
       objectively unreasonable omission, there is a reasonable probability that the
       verdict would have been different absent the excludable evidence.”

Id. at *9 (Tenn. June 10, 2022) (quoting Khalil-Alsalaami v. State, 486 P.3d 1216, 1239
(Kan. 2021)). Under the Kimmelman test, “[i]t remains the petitioner’s burden to prove
the factual allegations supporting all claims in the petition by clear and convincing
evidence.” Id. at *10 (citing Tenn. Code Ann. § 40-30-110(f)). Moreover, as with the
Strickland test, the petitioner’s failure to prove even one of the prongs justifies denial of
relief on the ineffective assistance of counsel claim. Id.

                                            - 10 -
       Both the Fifth Amendment to the United States Constitution and article I, section 9
of the Tennessee Constitution provide protection against compulsory self-incrimination.
To this end, “‘once warnings have been given, . . . if the individual indicates in any manner,
at any time prior to or during questioning, that he wishes to remain silent, the interrogation
must cease. At that point, he has shown that he intends to exercise his Fifth Amendment
privilege.’” State v. Crump, 834 S.W.2d 265, 269 (Tenn. 1992) (quoting Miranda v.
Arizona, 384 U.S. 436, 473-74 (1966)). “Once a person in custody indicates ‘in any
manner’ that he wishes to remain silent, questioning must cease unless the person initiates
further conversation with the authorities.” State v. Steven Jeffrey Pike, No. E2015-02357-
CCA-R3-CD, 2017 WL 363283, at *19 (Tenn. Crim. App. Jan. 25, 2017) (citing Miranda,
384 U.S. at 474 and Crump, 834 S.W.2d at 269).

       This court has stated that “[i]n most circumstances, . . . advocacy demands that an
attorney attempt to suppress any incriminating evidence if arguable grounds exist.” Robert
C. Bellafant v. State, No. 01C01-9705-CC-00183, 1998 WL 242449, at *6 (Tenn. Crim.
App. May 15, 1998). However, in order to prevail on a post-conviction ineffective
assistance of counsel claim based on counsel’s failure to file a motion to suppress, the
petitioner “should incorporate a motion to suppress within the proof presented at the post-
conviction hearing.” Tommie Phillips, --- S.W.3d ---, No. W2019-01927-SC-R11, 2022
WL 2092796, at *8 (quoting Terrance Cecil v. State, No. M2009-00671-CCA-R3-PC,
2011 WL 4012436, at *8 (Tenn. Crim. App. Sept. 12, 2011)).

        As to the Petitioner’s claim that trial counsel was ineffective for failing to file a
motion to suppress the statements he made to Detective Corcoran about the location of the
firearm, the post-conviction court concluded that the Petitioner was not entitled to relief on
this issue because the Petitioner’s mother consented to a search of her residence; therefore,
the police would have discovered the gun even without the Petitioner’s statements. The
court also concluded that the Petitioner was not entitled to relief because he failed to
incorporate a hearing on the motion to suppress into the post-conviction evidentiary
hearing. We agree with the post-conviction court that the Petitioner failed to show by clear
and convincing evidence that a suppression motion would have been meritorious. The
Petitioner introduced three supplemental police reports into evidence at the evidentiary
hearing. Trial counsel reviewed the reports during his direct testimony and acknowledged
that they appeared to show Detective Corcoran questioned the Petitioner about the location
of the murder weapon after the Petitioner’s arrest and after the Petitioner had invoked his
right to remain silent. Trial counsel said that in hindsight, a motion to suppress may be
been meritorious. However, trial counsel also said that supplemental reports were just
“summaries,” that he did not consider reports to be “the bible” of what occurred in a case,
and that he did not file a motion to suppress the Petitioner’s statement because the
Petitioner “voluntarily” spoke with Detective Corcoran and “started saying things about
throwing the gun in the river.”
                                            - 11 -
        The Petitioner did not call any of the detectives to testify at the evidentiary hearing,
and post-conviction counsel did not question the Petitioner about his statements to
Detective Corcoran. Therefore, we cannot determine whether Detective Corcoran violated
the Petitioner’s right to remain silent by asking him about the location of the firearm or
whether the Petitioner voluntarily revealed the location of the weapon as claimed by trial
counsel. Moreover, the record from the direct appeal of the Petitioner’s convictions is
silent as to the Petitioner’s invocation of his right to remain silent and the circumstances
surrounding his subsequent statements about the firearm.1 Therefore, we conclude that the
Petitioner has not shown under Kimmelman that he was prejudiced by trial counsel’s failure
to file a motion to suppress his statements to Detective Corcoran.

         Next, the Petitioner contends that trial counsel was ineffective for failing to
intervene during his Gangland interview. The post-conviction court concluded that even
if trial counsel was deficient for allowing the Petitioner to take part in the interview, the
Petitioner failed to demonstrate prejudice because the evidence at trial established that he
participated in the shooting. Again, we agree with the post-conviction court. At trial, the
Ford Escape’s driver, a fellow member of Brown Pride, testified about the Petitioner’s
involvement in the crimes, including that the Petitioner told him to chase the Mustang and
that the Petitioner fired the final shot at the car. See Jonathan Gutierrez, 2017 WL
2274644, at * 2. The teenage girl who yelled at the Petitioner as the Mustang passed by
his house testified that she knew the Petitioner, that she saw him outside, and that she saw
the Escape pull out from his house. Id. at *4. Additionally, the murder weapon was
recovered from the Petitioner’s back yard. See id. at *6. We note that the trial transcript
shows that the trial court instructed the jury on criminal responsibility. As this court noted
in its direct appeal opinion, even if the Petitioner did not fire the shot that killed Mr. Garcia,
the evidence established that the Petitioner participated in the chase and the shooting and,
therefore, that he was criminally responsible for Mr. Garcia’s death. See id. at *8. Thus,
we conclude that the Petitioner also has not shown under Strickland that he was prejudiced
by trial counsel’s failure to intervene in the Gangland interview.


                                           CONCLUSION

        Based on our review, we affirm the judgment of the post-conviction court.


                                                          _________________________________
                                                          JOHN W. CAMPBELL SR., JUDGE

        1
         This court may take judicial notice of the record presented on direct appeal of the Petitioner’s
convictions, and we choose to do so in this case. See State v. Lawson, 291 S.W.3d 864, 869 (Tenn. 2009).
                                                 - 12 -